On Rehearing.
Our attention has been called to that portion of the trial court’s judgment which decreed “that plaintiffs take nothing as against the other defendants.” The motions of L. W. Pierce, Stanolind Oil & Gas Company, P. G. Lake, Trustee, J. Wood Glass and H. W. Reed, each of whom has pointed out the error in our original opinion (which we admit), are granted. The pleadings and evidence definitely sustain the judgment that plaintiffs take nothing as to those above enumerated. The concluding paragraph of the original opinion is *548here withdrawn, and in lieu thereof, such paragraph shall read and it is here decreed :
The judgment which recognizes the validity of the oil and gas lease covering the 30 acres and which recognizes and'awards plaintiffs, other than J. D. Glass the ⅜0 interest in the tract, being recognized by the litigants, is affirmed. The judgment which denies plaintiffs any recovery in the mineral interests held by L. W. Pierce, Stanolind Oil & Gas Company, P. G. Lake, Trustee, J. Wood Glass and H. W. Reed is affirmed.
In all other respects the judgment is reversed and the cause remanded.
The motion of appellees, Arcie Price and wife, for rehearing is respectfully overruled.
Affirmed in part and reversed and remanded in part.